Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 11/04/2020.
Examiner Notes
3. Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Reply to Applicants arguments
4. Applicants arguments filed with the office on 11/04/2020 were fully considered and a second Non-final rejection is being issued. Please see the rejection below Sugeno et al, Ying (US 6611860 B1) and in further view of Grewe et al (US 2015/0307110 A1).
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

5. Claim 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sugeno et al (US2015/0008931 A1), Ying (US 6611860 B1) and in further view of Grewe et al (US 2015/0307110 A1).

    PNG
    media_image1.png
    596
    405
    media_image1.png
    Greyscale
Regarding independent claim 1, Sugeno et al (US2015/0008931 A1)  teaches, A monitoring system for a battery system of a transportation vehicle (figures 1-3), comprising: a primary monitoring device (module controller, element 10, figure 3) for providing control functions and/or supervisory functions for the battery system (battery cells C1-Cn); and a connecting arrangement for the exchange of control signals and/or supervisory signals with the primary monitoring device (communication paths, element 21, 22 , 26 figure 3, paragraphs [0034], [0040], [0044]), the connecting arrangement being electrically connected to the primary monitoring device for this purpose (communication paths, element 21, 22 , 26 figure 3, paragraphs [0034], [0040], [0044]), and a switching device (switch 27, figure 3) electrically connected to the primary monitoring device to detect a failure of the primary monitoring device and electrically connected to a secondary monitoring device to activate the secondary monitoring device in response to the failure being detected ([0044] A secondary (substitute) communication path 26 is provided between the secondary monitoring circuit 10' and the sub-microcontroller unit 20. Accordingly, when an abnormality of the circuit 

    PNG
    media_image2.png
    925
    585
    media_image2.png
    Greyscale
Ying (US 6611860 B1) teaches, switching device (509, figure 5; 635a and 635b figure 6; 963 figure 9), the first-tier supervisory master node 1252 (or 1352) is programmed to provide redundant backup control for the first-tier master node 1200 (or 1300). In such an embodiment, the first-tier supervisory node 1252 may detect a failure of the first-tier master node 1200 in the same manner as the first-tier slave nodes 1210 do, or by detecting an illegal operation, or both. Upon detecting a failure of the first-tier master node 1200, the first-tier supervisory node 1252 may substitute itself for the first-
Sugeno et al and Ying doesn’t specifically teach a reduced functionality.
Grewe et al (US 2015/0307110 A1) teaches, a driver assistance system with improved fault tolerance, the first central control unit is configured to calculate a control variable for a driver assistance application, such as a lane-keeping system, and for transmitting a first control signal (3) for an actuator control system (6), e. g. for the steering system of the vehicle, in accordance with the calculated control variable. A second control unit (SE2) is provided and includes means for calculating a second control variable based on data from the at least one sensor unit (S1, S2, . . . Sx) for a reduced driver assistance application (RF, RF1, RF2) and for transmitting a second control signal (4, 4a, 4b) to the actuator control system (6). Furthermore, the driver assistance system includes an actuator with an actuator control unit. The second control unit is in particular a component of a sensor unit (S1, S2 . . . Sx) or an actuator control unit. In the event that the first control signal (3) is not available, the actuator is triggered [0007] using the second control signal (4, 4a, 4b), or [0008] a third control signal for triggering the 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al and Ying by adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).


Regarding dependent claim 2, Sugeno et al (US2015/0008931 A1), Ying (US 6611860 B1) and Grewe et al (US 2015/0307110 A1) teach the monitoring system of claim 1.

Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al and Ying by adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 3, Sugeno et al (US2015/0008931 A1), Ying (US 6611860 B1) and Grewe et al (US 2015/0307110 A1) teach the monitoring system of claim 1.
Grewe et al further teaches, wherein the secondary monitoring device is an emergency monitoring device for supervising at least one of the control functions and/or supervisory functions of the primary monitoring device to provide the corresponding control function and/or supervisory function in response to a failure of the at least one of the supervised control functions and/or supervisory functions (paragraphs [0007, [0010]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Ying by adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.


Regarding dependent claim 4, Sugeno et al (US2015/0008931 A1), Ying and Grewe et al (US 2015/0307110 A1) teach the monitoring system of claim 1.
Grewe et al further teaches, wherein the secondary monitoring device is connected to the connecting arrangement only for the exchange of a reduced range of the control signals and/or supervisory signals to provide control functions and supervisory functions that are exclusively relevant to safety (paragraphs [0007, [0010]).

Regarding dependent claim 6, Sugeno et al (US2015/0008931 A1), Ying and Grewe et al (US 2015/0307110 A1) teach the monitoring system of claim 1.
Sugeno et al further teaches, wherein the connecting arrangement exhibits at least one electrical interface for the exchange of supervising signals and/or control signals, a first interface configured for transmitting an alarm signal and a second interface configured for transmitting a bus signal (paragraphs [0039] - [0042]).

Regarding independent claim 7, Sugeno et al (US2015/0008931 A1) teaches, A battery management system for a battery system of a transportation vehicle (figures 1-3, paragraphs [0013], [0014], [0032]), wherein the battery management system exhibits a monitoring system (figure 3, paragraph [0032]) wherein the monitoring system comprises: a primary monitoring 
    PNG
    media_image3.png
    691
    470
    media_image3.png
    Greyscale
supervisory functions for the battery system (battery cells C1-Cn); and a connecting arrangement for the exchange of control signals and/or supervisory signals with the primary monitoring device (communication paths, element 21, 22 , 26 figure 3, paragraphs [0034], [0040], [0044]) , the connecting arrangement being electrically connected to the primary monitoring device for this purpose (communication paths, element 21, 22 , 26 figure 3, paragraphs [0034], [0040], [0044]), and a switching device (switch 27, figure 3) electrically connected to the primary monitoring device to detect a failure of the primary monitoring device and electrically connected to a secondary monitoring device to activate the secondary monitoring device in response to the failure being detected ([0044] A secondary (substitute) communication path 26 is provided between the secondary monitoring circuit 10' and the sub-microcontroller unit 20. Accordingly, when an abnormality of the circuit block of the monitoring circuit 10 or the fault of the communication path occurs, the function of the module controller may be maintained using the secondary monitoring circuit 10' and the sub-microcontroller unit 20. Accordingly, the function of the electric storage module to which the module controller is mounted is maintained; [0063] As described above, in an embodiment of the present disclosure, even though an abnormality occurs in the monitoring circuit 10 or the communication path, the monitoring is performed using the secondary monitoring circuit 10' and the monitoring may be switched in order to communicate via the secondary communication path 26 and then the charging and the discharging of the battery may be continued), wherein a 
Ying (US 6611860 B1) teaches, switching device (509, figure 5; 635a and 635b figure 6; 963 figure 9), the first-tier supervisory master node 1252 (or 1352) is programmed to provide redundant backup control for the first-tier master node 1200 (or 1300). In such an embodiment, the first-tier supervisory node 1252 may detect a failure of the first-tier master node 1200 in the same manner as the first-tier slave nodes 1210 do, or by detecting an illegal operation, or both. Upon detecting a failure of the first-tier master node 1200, the first-tier supervisory node 1252 may substitute itself for the first-tier master node 1200, taking over some or all of the functionality of the first-tier master node 1200. Should the first-tier supervisory node 1252 thereafter fail, one of the first-tier slave nodes 1210 can then take over as first-tier master node in place of the first-tier supervisory node 1252, according to the prioritized redundant backup control scheme described earlier herein. The above principles may be extended to apply to each of the buses which are monitored by a supervisory node, such that the supervisory node of a given bus can shut down the master node of that particular bus upon detecting a failure of the master node, and thereafter assume the responsibilities and functionality of the master node for that bus (lines 55, column 21- line 9, column 22). 
Sugeno et al and Ying doesn’t specifically teach a reduced functionality.
Grewe et al (US 2015/0307110 A1) teaches, a driver assistance system with improved fault tolerance, the first central control unit is configured to calculate a control variable for a driver assistance application, such as a lane-keeping system, and for transmitting a first control 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Ying by adopting the 
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 8, Sugeno et al (US2015/0008931 A1), Ying and Grewe et al (US 2015/0307110 A1) teach the battery system of claim 7.
Grewe et al further teaches, the secondary monitoring device is an emergency monitoring device to provide the reduced range of the control functions and/or supervisory functions in response to a failure of the primary monitoring device (paragraphs [0007, [0010]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Ying by adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 9, Sugeno et al (US2015/0008931 A1), Ying and Grewe et al (US 2015/0307110 A1) teach the battery system of claim 7.

Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Ying by adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 10, Sugeno et al (US2015/0008931 A1), Ying and Grewe et al (US 2015/0307110 A1) teach the battery system of claim 7.
Grewe et al further teaches, wherein the secondary monitoring device is connected to the connecting arrangement only for the exchange of a reduced range of the control signals and/or supervisory signals to provide control functions and supervisory functions that are exclusively relevant to safety (paragraphs [0007, [0010]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Ying by adopting the 
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 12, Sugeno et al (US2015/0008931 A1), Ying and Grewe et al (US 2015/0307110 A1) teach the battery system of claim 7.
Sugeno et al further teaches, wherein the connecting arrangement exhibits at least one electrical interface for the exchange of supervising signals and/or control signals, a first interface configured for transmitting an alarm signal and a second interface configured for transmitting a bus signal (paragraphs [0039] - [0042]).

Regarding independent claim 13, Sugeno et al (US2015/0008931 A1)  teaches,  A transportation vehicle (paragraphs [0013], [0014], [0032]), the transportation vehicle comprising a monitoring system (figures 1-3, paragraph [0032]), wherein the monitoring system comprises: 
    PNG
    media_image4.png
    689
    468
    media_image4.png
    Greyscale
a primary monitoring device (module controller, element 10, figure 3) for providing control functions and/or supervisory functions for the battery system (battery cells C1-Cn); and a connecting arrangement for the exchange of control signals and/or supervisory signals with the primary monitoring device (communication 
Ying (US 6611860 B1) teaches, switching device (509, figure 5; 635a and 635b figure 6; 963 figure 9), the first-tier supervisory master node 1252 (or 1352) is programmed to provide redundant backup control for the first-tier master node 1200 (or 1300). In such an embodiment, 
Sugeno et al and Ying doesn’t specifically teach a reduced functionality.
Grewe et al (US 2015/0307110 A1) teaches, an autonomous vehicle (paragraph [0001]), a driver assistance system with improved fault tolerance, the first central control unit is configured to calculate a control variable for a driver assistance application, such as a lane-keeping system, and for transmitting a first control signal (3) for an actuator control system (6), e. g. for the steering system of the vehicle, in accordance with the calculated control variable. A second control unit (SE2) is provided and includes means for calculating a second control variable based on data from the at least one sensor unit (S1, S2, . . . Sx) for a reduced driver assistance application (RF, RF1, RF2) and for transmitting a second control signal (4, 4a, 4b) to the actuator control system (6). Furthermore, the driver assistance system includes an actuator with an 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Ying by adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 14, Sugeno et al (US2015/0008931 A1), Ying and Grewe et al (US 2015/0307110 A1) teach the transportation vehicle of claim 13.
Grewe et al further teaches, the secondary monitoring device is an emergency monitoring device to provide the reduced range of the control functions and/or supervisory functions in response to a failure of the primary monitoring device (paragraphs [0007, [0010]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Ying adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 15, Sugeno et al (US2015/0008931 A1), Ying and Grewe et al (US 2015/0307110 A1) teach the transportation vehicle of claim 13.
Grewe et al further teaches, wherein the secondary monitoring device is an emergency monitoring device for supervising at least one of the control functions and/or supervisory functions of the primary monitoring device to provide the corresponding control function and/or supervisory function in response to a failure of the at least one of the supervised control functions and/or supervisory functions (paragraphs [0007, [0010]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Ying by adopting the 
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 16, Sugeno et al (US2015/0008931 A1), Ying and Grewe et al (US 2015/0307110 A1) teach the transportation vehicle of claim 13.
Grewe et al further teaches, wherein the secondary monitoring device is connected to the connecting arrangement only for the exchange of a reduced range of the control signals and/or supervisory signals to provide control functions and supervisory functions that are exclusively relevant to safety (paragraphs [0007, [0010]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Ying by adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 18, Sugeno et al (US2015/0008931 A1), Ying and Grewe et al (US 2015/0307110 A1) teach the transportation vehicle of claim 13.


Regarding independent claim 19, Sugeno et al (US2015/0008931 A1) teaches, A method for supervising a battery system of a transportation vehicle (figures 1-3), the method comprising: carrying out a primary monitoring of the battery system by a primary monitoring device (module 
    PNG
    media_image5.png
    548
    372
    media_image5.png
    Greyscale
controller, element 10, figure 3) so that control functions and/or supervisory functions for the battery system (battery cells C1-Cn) are provided (figure 3, paragraphs [0094], [0095]), and a switching device (switch 27, figure 3) electrically connected to the primary monitoring device to detect a failure of the primary monitoring device and electrically connected to a secondary monitoring device to activate the secondary monitoring device in response to the failure being detected ([0044] A secondary (substitute) communication path 26 is provided between the secondary monitoring circuit 10' and the sub-microcontroller unit 20. Accordingly, when an abnormality of the circuit block of the monitoring circuit 10 or the fault of the communication path occurs, the function of the module controller may be maintained using the secondary monitoring circuit 10' and the sub-microcontroller unit 20. Accordingly, the function of the electric storage module to which the module controller is mounted is maintained; [0063] As described above, in an embodiment of the present disclosure, even though an abnormality occurs in the monitoring circuit 10 or the 1-Cn) by a secondary monitoring device (element 10’, figure 3) so that a reduced range of the control functions and/or supervisory functions is provided in response to a failure of the primary monitoring device being detected (paragraphs [0064]-[0065]).
Ying (US 6611860 B1) teaches, switching device (509, figure 5; 635a and 635b figure 6; 963 figure 9), the first-tier supervisory master node 1252 (or 1352) is programmed to provide redundant backup control for the first-tier master node 1200 (or 1300). In such an embodiment, the first-tier supervisory node 1252 may detect a failure of the first-tier master node 1200 in the same manner as the first-tier slave nodes 1210 do, or by detecting an illegal operation, or both. Upon detecting a failure of the first-tier master node 1200, the first-tier supervisory node 1252 may substitute itself for the first-tier master node 1200, taking over some or all of the functionality of the first-tier master node 1200. Should the first-tier supervisory node 1252 thereafter fail, one of the first-tier slave nodes 1210 can then take over as first-tier master node in place of the first-tier supervisory node 1252, according to the prioritized redundant backup control scheme described earlier herein. The above principles may be extended to apply to each of the buses which are monitored by a supervisory node, such that the supervisory node of a given bus can shut down the master node of that particular bus upon detecting a failure of the master node, and thereafter assume the responsibilities and functionality of the master node for that bus (lines 55, column 21- line 9, column 22). 

Grewe et al (US 2015/0307110 A1) teaches, a driver assistance system with improved fault tolerance, the first central control unit is configured to calculate a control variable for a driver assistance application, such as a lane-keeping system, and for transmitting a first control signal (3) for an actuator control system (6), e. g. for the steering system of the vehicle, in accordance with the calculated control variable. A second control unit (SE2) is provided and includes means for calculating a second control variable based on data from the at least one sensor unit (S1, S2, . . . Sx) for a reduced driver assistance application (RF, RF1, RF2) and for transmitting a second control signal (4, 4a, 4b) to the actuator control system (6). Furthermore, the driver assistance system includes an actuator with an actuator control unit. The second control unit is in particular a component of a sensor unit (S1, S2 . . . Sx) or an actuator control unit. In the event that the first control signal (3) is not available, the actuator is triggered [0007] using the second control signal (4, 4a, 4b), or [0008] a third control signal for triggering the actuator is calculated based on the last transmitted first control signal(s) (3) and the second control signal (4, 4b), or [0009] the surroundings model calculated by the first control unit is transmitted to the second control unit (SE2) and a second control signal (4) for a reduced driver assistance application is calculated based on said model. In particular, the transmitted surroundings model can be updated with current data from the at least one sensor unit (S1, S2 . . . Sx) (paragraph [0006]). In a preferred embodiment of the invention, fewer control cases are taken into account for calculating the second control variable (4, 4a, 4b) for the reduced driver assistance application (RF, RF1, RF2) as compared to calculating the control variable for use in 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Ying adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 20, Sugeno et al (US2015/0008931 A1), Ying and Grewe et al (US 2015/0307110 A1) teach the method of claim 19.
Grewe et al further teaches, the secondary monitoring device is an emergency monitoring device to provide the reduced range of the control functions and/or supervisory functions in response to a failure of the primary monitoring device (paragraphs [0007, [0010]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Ying adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).
Regarding dependent claim 21, Sugeno et al (US2015/0008931 A1), Ying and Grewe et al (US 2015/0307110 A1) teach the method of claim 19.
Grewe et al further teaches, wherein the secondary monitoring device is an emergency monitoring device for supervising at least one of the control functions and/or supervisory functions of the primary monitoring device to provide the corresponding control function and/or supervisory function in response to a failure of the at least one of the supervised control functions and/or supervisory functions (paragraphs [0007, [0010]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 22, Sugeno et al (US2015/0008931 A1), Ying and Grewe et al (US 2015/0307110 A1) teach the method of claim 19.
Grewe et al further teaches, wherein the secondary monitoring device is connected to the connecting arrangement only for the exchange of a reduced range of the control signals and/or supervisory signals to provide control functions and supervisory functions that are exclusively relevant to safety (paragraphs [0007, [0010]).

One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 23, Sugeno et al (US2015/0008931 A1), Ying (US 6611860 B1) and Grewe et al (US 2015/0307110 A1) teach the method of claim 19.
Sugeno et al further teaches, further comprising a switching device electrically connected to the primary monitoring device to detect a failure of the primary monitoring device and electrically connected to the secondary monitoring device to activate the secondary monitoring device in response to the failure being detected (switch element 27, figure 3, paragraphs [0044], [0045, [0061], [0111)).

Regarding dependent claim 24, Sugeno et al (US2015/0008931 A1), Ying (US 6611860 B1) and Grewe et al (US 2015/0307110 A1) teach the method of claim 19.
Sugeno et al further teaches, wherein the connecting arrangement exhibits at least one electrical interface for the exchange of supervising signals and/or control signals, a first interface configured for transmitting an alarm signal and a second interface configured for transmitting a bus signal (paragraphs [0039] - [0042]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858